EXHIBIT 10.27
OLYMPIC STEEL, INC.
OLYMPIC STEEL, INC. 2007 OMNIBUS INCENTIVE PLAN
PERFORMANCE-EARNED RESTRICTED STOCK UNIT (PERS UNIT) AGREEMENT
     THIS PERFORMANCE-EARNED RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”),
is entered into as of this 2nd day of January, 2009 (the “Effective Date”), by
and between Olympic Steel, Inc., an Ohio corporation (the “Company”), and
                     (the “Grantee”).
WITNESSETH:
     WHEREAS, the Compensation Committee of the Board of Directors (the
“Compensation Committee”) administers the Olympic Steel, Inc. 2007 Omnibus
Incentive Plan (the “Plan”); and
     WHEREAS, the Committee desires to provide the Grantee with
Performance-Earned Restricted Stock Units under the Plan upon the terms and
conditions set forth in this Agreement;
     NOW, THEREFORE, the Company and the Grantee agree as follows:
     1. Definitions. Unless the context otherwise indicates, the following words
used herein shall have the following meanings wherever used in this Agreement;
     (a) The words “Good Cause” mean a reasonable determination by the Board
made in good faith (without the participation of the Grantee), pursuant to the
exercise of its business judgment, that any one of the following events has
occurred:

  (i)   Grantee is found by the Board to have engaged in (1) willful misconduct,
(2) willful or gross neglect, (3) fraud, (4) misappropriation, or
(5) embezzlement in the performance of his duties as an employee of the Company;
    (ii)   Grantee has materially breached any restrictive covenant between him
and the Company including, but not limited to, any restrictive covenants
regarding non-competition, non-solicitation or confidentiality or any material
provision of any employment agreement with the Company and fails to cure such
breach within ten (10) days following written notice from the Company specifying
such breach which notice from the Company shall be provided within thirty
(30) days after said breach;     (iii)   Grantee is found by the Board to have
failed to provide reasonable cooperation with any federal government or other
governmental regulatory investigation, the reasonableness of such cooperation to
be determined by reference to statutory and regulatory authorities, Federal
Sentencing Guidelines, and relevant case law interpretations;

29 of 60



--------------------------------------------------------------------------------



 



  (iv)   Grantee signs or certifies statements required to be made pursuant to
Sarbanes-Oxley Sections 302 and 906, or other similar rules or regulations then
in effect, which turn out to be false or inaccurate in any material respect;
provided, however, that the Board has made a reasonable determination in good
faith that the Grantee knew or should have known that such statements were false
or inaccurate in any material respect;     (v)   Grantee has been indicted by a
state or federal grand jury with respect to a felony, a crime of moral turpitude
or any crime involving the Company (other than pursuant to actions taken at the
direction or with the approval of the Board) and a special committee of the
Board, chaired by an Outside Director appointed by the Chair of the Audit
Committee, considers the matter, makes a recommendation to the Board to
terminate Grantee’s employment for Cause, and the Board concurs in that
recommendation; or     (vi)   Grantee is found by the Board to have engaged in a
material violation of the Code of Conduct of the Company as then in effect.

     (b) The words “Performance Period” mean the period set forth on Exhibit A
of this Agreement.
     (c) The words “Performance Requirements” mean the performance requirements
as set forth on Exhibit A of this Agreement.
Notwithstanding this Section 1 and, unless otherwise specified in the Agreement,
capitalized terms shall have the meanings attributed to them under the Plan.
     2. Grant of Performance-Earned Restricted Stock Units. As of the Effective
Date, the Company grants to the Grantee, upon the terms and conditions set forth
in this Agreement, the right to receive Common Shares after the completion of
the Performance Period provided that the Performance Requirements have been
achieved at the end of the Performance Period as set forth on Exhibit A
(“Performance-Earned Restricted Stock Units” or “PERS Units”). The PERS Units
are granted in accordance with, and subject to, all the terms, conditions and
restrictions of the Plan, which is hereby incorporated by reference in its
entirety. The Grantee irrevocably agrees to, and accepts, the terms, conditions
and restrictions of the Plan and this Agreement on his own behalf and on behalf
of any heirs, successors and assigns.
     3. Restrictions on PERS Units. The Grantee cannot sell, transfer, assign,
hypothecate or otherwise dispose of the PERS Units or pledge them as collateral
for a loan. In addition, the PERS Units will be subject to such other
restrictions as the Compensation Committee deems necessary or appropriate.
     4. Extraordinary Dividends on PERS Units. If Common Shares are issued after
the Performance Period, they will be credited with any extraordinary dividends
paid during the period commencing with the beginning date of the Performance
Period and ending on the date of issuance of the Common Shares, which shall be
paid only in the event that the Performance Requirements are satisfied. If the
Performance Requirements are not satisfied, no extraordinary dividends shall be
paid. The Compensation Committee shall have the sole authority to determine

30 of 60



--------------------------------------------------------------------------------



 



whether a dividend is extraordinary and its decision shall be final and
conclusive with respect to payment of extraordinary dividends under this
Agreement.
     5. Termination of Employment.
     (a) Normal or Early Retirement, Death, or Total Disability. If the Grantee
terminates employment as a result of a Normal or Early Retirement, death or
Disability while an employee of the Company, its Subsidiaries or Affiliates or
dies or becomes totally disabled within thirty (30) days of the Grantee’s having
ceased to be such an employee by reason of involuntary termination of employment
not for Good Cause and prior to the last day of the Performance Period, the
Grantee (or his or her Beneficiary or Beneficiaries) shall be entitled to a
prorated issuance of Common Shares calculated by multiplying (x) by (y) where:
     (x) is the number of Common Shares, if any, that would have been earned by
the Grantee had he not had such termination of employment subject to the
satisfaction of the Performance Requirements set forth on Exhibit A; and
     (y) is the number of months that the Grantee was employed (rounded up to
the nearest whole number) during the Performance Period divided by thirty-six
(36).
The Compensation Committee shall determine in its sole and exclusive discretion
whether the Grantee’s employment with the Company, its Subsidiaries and
Affiliates has terminated because of his or her Disability. The issuance of
Common Shares, if any, for the pro-rated award shall be at the same time as the
issuance of Common Shares under Section 7 of this Agreement.
     (b) Reasons Other Than Normal or Early Retirement, Death or Disability. If
the Compensation Committee determines in its sole and exclusive discretion that
the Grantee’s employment with the Company, its Subsidiaries and Affiliates has
terminated prior to the end of the Performance Period for reasons other than
those described in subsection (a) above, the Grantee will forfeit his PERS Units
and any right to receive Common Shares under this Agreement except that in the
case of an involuntary termination of employment not for Good Cause, the PERS
Units and issuance of Common Shares may not be forfeited if so provided pursuant
to any severance agreement entered into between the Grantee and the Company. If
the PERS Units are forfeited, the Grantee will have no further interests under
this Agreement.
     6. Change in Control. If a Change in Control which satisfies both a Change
in Control as defined in the Plan and a change in control event as defined in
Treasury Regulation Section 1.409A-3(i)(5) has occurred prior to the end of the
Performance Period, then:

  (a)   the Performance Requirements shall be deemed to have been satisfied at
the greater of either the target level of the Performance Requirements as set
forth on Exhibit A as if the entire Performance Period had elapsed or the level
of actual achievement of the Performance Requirements as of the date of the
Change in Control; and     (b)   the appropriate amount of Common Shares, or if
the Grantee so elects, cash, determined in accordance with subparagraph
(a) above shall be

31 of 60



--------------------------------------------------------------------------------



 



      issued or paid to the Grantee not later than 30 days after the date of the
Change in Control.

In the event there is a Change in Control which does not satisfy a change in
control event as defined in Treas. Reg. § 1.409A-3(i)(5), then this Section 6
shall not have any force or effect and the other Sections of this Agreement will
control.
     7. Issuance of Common Shares. As soon as practicable after the satisfaction
of the Performance Requirements:

  (a)   with respect to Common Shares earned under Section 5 or 6 above, the
Company will immediately deliver to the Grantee (or his or her Beneficiary or
Beneficiaries) the Common Shares to which Grantee is entitled free and clear of
any restrictions (except any applicable securities law restrictions); and    
(b)   with respect to Common Shares otherwise earned under this Agreement, the
Company will issue to the Grantee the Common Shares to which Grantee is entitled
subject to the one-year no sale restriction set forth in Section 8 below and any
applicable securities law restrictions.

Notwithstanding anything in this Agreement to the contrary, Common Shares will
be issued not later than two and one-half (2 1/2) months after the year in which
the Performance Requirements are satisfied.
     8. One-Year Holding Period for Common Shares. Except as elected by the
Grantee to satisfy withholding tax obligations as set forth at the end of this
Agreement, Grantee agrees to not sell, transfer, or otherwise dispose of the
Common Shares issued pursuant to this Agreement during the period beginning on
the last day of the Performance Period and ending on the first anniversary of
such date; provided, however, that such one year holding period shall not apply
if the Grantee is entitled to Common Shares as a result of Normal or Early
Retirement, Death or Total Disability pursuant to Section 5(a) or a Change in
Control pursuant to Section 6 above. Any such Common Shares issued to the
Grantee will bear a legend specifying the one-year no sale restriction. If the
Company so directs, the Common Shares may be held in escrow by the Company or a
third party designated by the Company until the lapse of the one year holding
period.
     9. Voting Rights. The Grantee will not have any voting rights as a result
of the award of the PERS Units and shall only have the right to vote Common
Shares once they have been actually issued.
     10. Designation of Beneficiary. By properly executing and delivering a
Designation of Beneficiary Form to the Company, the Grantee may designate an
individual or individuals as his or her Beneficiary or Beneficiaries under the
Plan. In the event that the Grantee fails to properly designate a Beneficiary,
his or her interests under the Plan will pass to the person or persons in the
first of the following classes in which there are any survivors: (i) spouse at
the time of death; (ii) issue, per stirpes; (iii) parents; and (iv) the executor
or administrator of estate. Except as the Company may determine in its sole and
exclusive discretion, a properly completed Designation of Beneficiary Form shall
be deemed to revoke all prior designations upon its receipt and approval by the
Designated Representative.

32 of 60



--------------------------------------------------------------------------------



 



     11. Non-Transferability and Legends. When issued, if the Common Shares have
not been registered under the Securities Act of 1933, as amended (the “Act”),
they may not be sold, transferred or otherwise disposed of unless a registration
statement under the Act with respect to the Common Shares has become effective
or unless the Grantee establishes to the satisfaction of the Company that an
exemption from such registration is available. The Common Shares will bear a
legend stating the substance of such restrictions, as well as any other
restrictions the Compensation Committee deems necessary or appropriate.
     12. Termination of Agreement. This Agreement will terminate on the earliest
of: (1) the last day of the Performance Period if the Performance Requirements
are not satisfied; (2) the date of the Grantee’s termination of employment with
the Company, its Subsidiaries and Affiliates for reasons other than Early or
Normal Retirement, death, or Total Disability as set forth in Section 5(b) above
prior to the last day of the Performance Period; or (3) the date that Common
Shares are issued to the Grantee. Any terms or conditions of this Agreement that
the Company determines are reasonably necessary to effectuate its purposes will
survive the termination of this Agreement.
     13. Miscellaneous Provisions.

  a.   Effect of Corporate Reorganization or Other Changes Affecting Number or
Kind of Common Shares. The provisions of this Agreement will be applicable to
the PERS Units, Common Shares and or other securities which may be acquired by
the Grantee as a result of a liquidation, recapitalization, reorganization,
redesignation or reclassification, split-up, reverse split, merger,
consolidation, Common Shares dividend, combination or exchange of PERS Units or
Common Shares, exchange for other securities, a sale of all or substantially all
assets or the like. The Committee may appropriately adjust the number and kind
of shares under the PERS Units or Common Shares set forth in this Agreement to
reflect such a change.     b.   Successors and Legal Representatives. This
Agreement will bind and inure to the benefit of the Company and the Grantee, and
their respective successors, assigns and legal representatives.     c.  
Integration. This Agreement, together with the Plan, constitutes the entire
agreement between the Grantee and the Company with respect to the subject matter
hereof, and may not be modified, amended, renewed or terminated, nor may any
term, condition or breach of any term or condition be waived, except pursuant to
the terms of the Plan or by a writing signed by the person or persons sought to
be bound by such modification, amendment, renewal, termination or waiver. Any
waiver of any term, condition or breach thereof will not be a waiver of any
other term or condition or of the same term or condition for the future, or of
any subsequent breach.     d.   Notice. Any notice relating to this grant must
be in writing.

33 of 60



--------------------------------------------------------------------------------



 



  e.   No Employment Right Created. Nothing in this Agreement will be construed
to confer upon the Grantee the right to continue in the employment or service of
the Company, its Subsidiaries or Affiliates, or to be employed or serve in any
particular position therewith, or affect any right which the Company, its
Subsidiaries or an Affiliate may have to terminate the Grantee’s employment or
service with or without cause.     f.   Separability. In the event of the
invalidity of any part or provision of this Agreement, such invalidity will not
affect the enforceability of any other part or provision of this Agreement.    
g.   Section Headings. The section headings of this Agreement are for
convenience and reference only and are not intended to define, extend or limit
the contents of the sections.     h.   Amendment, Waiver and Revocation of
Terms. The Compensation Committee may waive any term or condition in this
Agreement that could have been excluded on the date of grant. No such waiver
will be deemed to be a waiver of similar terms under other agreements. The
Compensation Committee may amend this Agreement to include or exclude any
provision which could have been included in, or excluded from, this Agreement on
the date of grant, but only with the Grantee’s written consent. Similarly, the
Compensation Committee may revoke this Agreement at any time except that, after
execution of the Agreement and its delivery to the Company, revocation may only
be accomplished with the Grantee’s written consent.     i.   Plan
Administration. The Plan is administered by the Compensation Committee, which
has sole and exclusive power and discretion to interpret, administer, implement
and construe the Plan and this Agreement. All elections, notices and
correspondence relating to the Plan should be directed to the Chairman of the
Compensation Committee at:

Olympic Steel, Inc.
5096 Richmond Road
Bedford Heights, Ohio 44146

  j.   Governing Law. Except as may otherwise be provided in the Plan, this
Agreement will be governed by, construed and enforced in accordance with the
internal laws of the State of Ohio, without giving effect to its principles of
conflict of laws.     k.   Incapacity. If the Compensation Committee determines
that the Grantee is incompetent by reason of physical or mental disability or a
person incapable of handling his or her property, the Compensation Committee may
deal directly with or direct any payment or distribution to the guardian, legal
representative or person having the care and custody of the incompetent or
incapable person. The Compensation Committee may require proof of incompetence,
incapacity or guardianship, as it may deem appropriate before making any payment
or distribution. In the event of a

34 of 60



--------------------------------------------------------------------------------



 



      payment or distribution, the Compensation Committee will have no
obligation thereafter to monitor or follow the application of the Shares
distributed or amounts so paid. Payments or distributions made pursuant to this
paragraph shall completely discharge the Company with respect to such payments
or distributions.     l.   Section 409A. It is intended that this Agreement and
the compensation and benefits hereunder either be exempt from, or comply with,
Internal Revenue Code Section 409A and final regulations thereunder (“Section
409A”), and this Agreement shall be so construed and administered. In the event
that the Company reasonably determines that any compensation or benefits payable
under this Agreement may be subject to taxation under Section 409A, the Company,
after consultation with the Grantee, shall have the authority to adopt,
prospectively or retroactively, such amendments to this Agreement or to take any
other actions it determines necessary or appropriate to (a) exempt the
compensation and benefits payable under this Agreement from Section 409A or (b)
comply with the requirements of Section 409A. In no event, however, shall this
section or any other provisions of this Agreement be construed to require the
Company to provide any gross-up for the tax consequences of any provisions of,
or payments under, this Agreement and the Company shall have no responsibility
for tax consequences to Grantee (or his or her beneficiary) resulting from the
terms or operation of this Agreement.     m.   Termination. All references to
“termination of position” or “terminates service”, or any forms and derivations
thereof, shall refer to events which constitute a “separation from service” as
defined in Treasury Regulation §1.409A-1(h) and means the Grantee’s separation
from service with the Company and all members of the controlled group, for any
reason, including without limitation, quit, discharge, or retirement, or a leave
of absence (including military leave, sick leave, or other bona fide leave of
absence such as temporary employment by the government if the period of such
leave exceeds the greater of six months or the period for which the Grantee’s
right to reemployment is provided either by statute or by contract). “Separation
from service” also means the permanent decrease in the Grantee’s service for the
Company and all controlled group members to a level that is no more than 20% of
its prior level. For this purpose, whether a “separation from service” has
occurred is determined based on whether it is reasonably anticipated that no
further services will be performed by the Grantee after a certain date or that
the level of bona fide services the Grantee will perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to no more than 20% of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding 36-month period (or the full period of services if the
Grantee has been providing services less than 36 months).

35 of 60



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, THE Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has hereunto set his hand.

                             
 
                            Grantee       Olympic Steel, Inc.    
 
                                        By:                              
 
  Printed Name:               Its:        
 
  Date:               Date:        

Mandatory Sale of Common Shares to Satisfy Tax Obligations. By checking one of
the boxes below for either minimum or maximum income tax withholding and signing
below, the Grantee irrevocably elects that, upon satisfaction of the Performance
Requirements, the Compensation Committee shall cause to be sold a portion of the
Common Shares sufficient to satisfy

  o    the minimum statutory tax liability for federal, state and local
withholding taxes; or     o    the maximum tax liability based on the highest
marginal federal, state and local income taxes rates

    of the Grantee resulting from satisfaction of the Performance Requirements.
The Grantee represents that, as of the date set forth below, he or she is not
aware of any material nonpublic information about the Company or its securities.
The Grantee will provide such irrevocable stock power or additional information
and documentation as the Company deems necessary to complete such sale. The
Compensation Committee will cause the proceeds of such sale to be delivered to
the appropriate taxing authorities in satisfaction of such tax liabilities.

                        Grantee                  Date         

36 of 60



--------------------------------------------------------------------------------



 



         

EXHIBIT A
PERFORMANCE REQUIREMENTS FOR
THE PERFORMANCE PERIOD
COMMENCING January 1, 2009
AND ENDING December 31, 2011

1.   Performance Requirements.       The Performance Requirements for the
Performance Period shall be based on ROIC and EBITDA.

  a.   ROIC shall mean the Company’s return on invested capital for the
Performance Period and shall be determined by dividing (i) by (ii), where:

  (i)   is the Company’s EBITDA for the Performance Period which shall be equal
to the sum of (A), (B) and (C) below where:

  (A)   is the Company’s EBITDA for the period commencing January 1, 2009 and
ending December 31, 2009; and     (B)   is the Company’s EBITDA for the period
commencing January 1, 2010 and ending December 31, 2010; and     (C)   is the
Company’s EBITDA for the period commending January 1, 2011 and ending
December 31, 2011; and

  (ii)   is the Company’s Average Invested Capital for the Performance Period
which shall be equal to the sum of (A), (B) and (C) below where:

  (A)   is equal to the Average Invested Capital for the period commencing
January 1, 2009 and ending December 31, 2009; and     (B)   is equal to the
Average Invested Capital for the period commencing January 1, 2010 and ending
December 31, 2010; and     (C)   is equal to the Average Invested Capital for
the period commending January 1, 2011 and ending December 31, 2011.

  b.   The Company’s Average Invested Capital for any of the periods described
above in a. (ii) shall be determined by the addition of the Company’s total
shareholder’s equity (common and preferred) and institutional long-term and
short-term debt as of the first day and last day of each period and dividing the
sum by two (2).     c.   EBITDA shall mean the earnings of the Company before
interest, taxes, depreciation and amortization for the Performance Period.

    ROIC and EBITDA shall be determined based on the Company’s audited financial
statements, or, if there are no audited financial statements, then based on the
Company’s financial statements as prepared in accordance with generally accepted
accounting principles and shall be determined after taking into account the
expense of providing for all awards payable for the Performance Period. The
determination of ROIC and EBITDA

37 of 60



--------------------------------------------------------------------------------



 



    shall be made by the Compensation Committee and shall be final and binding
in all respects on the Grantee and his or her Beneficiaries.

2.   Minimum Performance Requirement.       There shall be no issuance of Common
Shares under the PERS Units unless total EBITDA for the Performance Period
equals at least $90,000,000 (“Minimum Performance Requirement”). If the Minimum
Performance Requirement is achieved, Shares may be issued to the Grantee
provided that the threshold Performance Requirements are achieved for ROIC or
EBITDA as set forth below.   3.   Calculation of Performance Earned Shares.    
  Provided that the Minimum Performance Requirement has been met, the Grantee
shall be entitled to a number of Common Shares calculated by multiplying (a) by
(b) and dividing such result by (c) where:

  (a)   equals the sum of the Percentage of Base Salary under the ROIC Table and
EBITDA Table below based upon the level of actual achievement of the Percentage
of ROIC or amount of EBITDA;     (b)   equals the Grantee’s base salary at the
beginning of the Performance Period; and     (c)   equals the closing price of a
Share on the first day of the Performance Period.

38 of 60



--------------------------------------------------------------------------------



 



Tier 1 — Target equals
35% of Base Salary
ROIC Table

                      Percentage of ROIC   Percentage of Base Salary
 
               
 
  Less than 6%     0 %
Threshold
    6 %     8.8 %
 
    7 %     10.2 %
 
    8 %     11.7 %
 
    9 %     13.1 %
 
    10 %     14.6 %
 
    11 %     16.0 %
Target
    12 %     17.5 %
 
    13 %     19.0 %
 
    14 %     20.4 %
 
    15 %     21.9 %
 
    16 %     23.3 %
 
    17 %     24.8 %
Maximum
    18 %     26.25 %

Percentage of ROIC and Percentage of Base Salary will be pro-rated based on the
above amounts.

         
Base salary on date of grant:
       
 
       
ZEUS closing price on date of grant:
       

39 of 60



--------------------------------------------------------------------------------



 



Tier 1 — Target equals
35% of Base Salary
EBITDA Table

                      Amount of EBITDA   Percentage of Base Salary
 
               
 
  Less than $90,000,000     0 %
Threshold
  $ 90,000,000       13.1 %
 
  $ 100,000,000       14.6 %
 
  $ 110,000,000       16.0 %
Target
  $ 120,000,000       17.5 %
 
  $ 130,000,000       19.0 %
 
  $ 140,000,000       20.4 %
 
  $ 150,000,000       21.9 %
 
  $ 160,000,000       23.3 %
 
  $ 170,000,000       24.8 %
Maximum
  $ 180,000,000       26.25 %

Amount of EBITDA and Percentage of Base Salary will be pro-rated based on the
above amounts.

         
Base salary on date of grant:
       
 
       
ZEUS closing price on date of grant:
       

40 of 60



--------------------------------------------------------------------------------



 



IRREVOCABLE STOCK POWER
     KNOW ALL MEN BY THESE PRESENTS that for value received, the undersigned,
«Grantee» (the “Transferor”), does hereby transfer to Olympic Steel, Inc. or its
successor in interest (the “Transferee”), all of the Common Shares, without par
value, of Olympic Steel, Inc., an Ohio corporation (the “Corporation”), which
shares are or may be issued under the Performance-Earned Restricted Unit (PERs
Unit) Agreement between the Transferor and Transferee dated January 2, 2009 and
does hereby appoint the Transferee his true and lawful attorney, irrevocable for
himself and in his name and stead, to assign, transfer and set over, all or any
part of the shares of Common Shares hereby transferred to the Transferee, and
for that purpose, to make and execute all necessary acts of assignment and
transfer, and one or more persons to substitute with like full power, hereby
ratifying and confirming all that his said attorney, or substitute or
substitutes will lawfully do by virtue hereof.
     IN WITNESS WHEREOF, I have hereunto set my hand as of the ___ day of
                    , 20__.

                        TRANSFEROR           

41 of 60